Case 4:19-cr-00254-ALM-KPJ Document 55 Filed 07/13/20 Page 1 of 5 PageID #: 121



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA,                           §
                                                     §
                                                     §
 v.                                                  § CASE NUMBER 4:19-CR-00254-ALM
                                                     §
                                                     §
 CRAIG BEASON,                                       §
                                                     §

          FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
               BEFORE THE UNITED STATES MAGISTRATE JUDGE

        By order of the District Court, this matter is referred to the undersigned United States

 Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

 statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

 28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

        On July 13, 2020, this case came before the undersigned United States Magistrate Judge

 for entry of a guilty plea by Defendant, Craig Beason, to Counts One and Two of the Information.

 Count One alleges sometime on or about August 1, 2019, and continuously thereafter up to and

 including on or about August 22, 2019, in the Eastern District of Texas, Defendant, Craig Beason,

 did knowingly and intentionally commit the offense of Conspiracy to Possess with Intent to

 Distribute Methamphetamine, in violation of 21 U.S.C. § 846. Count Two alleges sometime on

 or about August 1, 2019, and continuously thereafter up to and including on or about August 22,

 2019, in the Eastern District of Texas, Defendant, Craig Beason, did knowingly and intentionally

 commit the offense of Conspiracy to Commit Access Device Fraud, in violation of 18 U.S.C. §

 1029(b)(2).




                                                 1
Case 4:19-cr-00254-ALM-KPJ Document 55 Filed 07/13/20 Page 2 of 5 PageID #: 122



          Defendant entered a plea of guilty to Counts One and Two of the Information into the

 record at the hearing. After conducting the proceeding in the form and manner prescribed by

 Federal Rule of Criminal Procedure 11, the undersigned finds:

          a.       Defendant, after consultation with his attorney, has knowingly, freely, and

 voluntarily consented to the administration of the guilty plea in this case by a United States

 Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

 sentence by the District Court;

          b.       Defendant and the Government have entered into a plea agreement which was

 disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

 verified that he understood the terms of the plea agreement, and acknowledged that it was his

 signature on the plea agreement. To the extent the plea agreement contains recommendations and

 requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that he has no right

 to withdraw the plea if the Court does not follow the particular recommendations or requests. To

 the extent that any or all of the terms of the plea agreement are pursuant to Rule 11(c)(1)(A) or

 (C), the undersigned advises Defendant that he will have the opportunity to withdraw his plea of

 guilty should the Court not follow those particular terms of the plea agreement;1




 1. “(3) Judicial Consideration of a Plea Agreement.
 (A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
 agreement, reject it, or defer a decision until the court has reviewed the presentence report.
 (B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
 that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
 (4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
 extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
 in the judgment.
 (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
 Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
 camera):
 (A) inform the parties that the court rejects the plea agreement;
 (B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
 an opportunity to withdraw the plea; and
                                                           2
Case 4:19-cr-00254-ALM-KPJ Document 55 Filed 07/13/20 Page 3 of 5 PageID #: 123



          c.       Defendant is fully competent and capable of entering an informed plea, Defendant

 is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is

 made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court, the

 undersigned determines that Defendant’s plea is knowing and voluntary and did not result from

 force, threats, or promises (other than the promises set forth in the plea agreement). See FED. R.

 CRIM. P. 11(b)(2); and

          d.       Defendant’s knowing and voluntary plea is supported by an independent factual

 basis establishing each of the essential elements of the offense and Defendant realizes that his

 conduct falls within the definition of the crimes charged under 21 U.S.C. § 846 and 18 U.S.C. §

 1029(b)(2).

                                        STATEMENT OF REASONS

          As factual support for Defendant’s guilty plea, the Government presented a factual basis.

 See Factual Basis and Stipulation. In support, the Government would prove that Defendant is one

 and the same person charged in the Information and that the events described in the Information

 occurred in the Eastern District of Texas. The Government would also have proven, beyond a

 reasonable doubt, each and every essential element of the offense as alleged in Counts One and

 Two of the Information through the testimony of witnesses, including expert witnesses, and

 admissible exhibits. In support of Defendant’s plea, the undersigned incorporates the proffer of

 evidence described in detail in the factual basis and stipulation, filed in support of the plea

 agreement.




 (C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
 toward the defendant than the plea agreement contemplated.” FED. R. CRIM. P. 11(c)(3)-(5).

                                                           3
Case 4:19-cr-00254-ALM-KPJ Document 55 Filed 07/13/20 Page 4 of 5 PageID #: 124



        Defendant, Craig Beason, agreed with and stipulated to the evidence presented in the

 factual basis. Counsel for Defendant and the Government attested to Defendant’s competency and

 capability to enter an informed plea of guilty. Defendant agreed with the evidence presented by

 the Government and personally testified that he was entering his guilty plea knowingly, freely, and

 voluntarily.

                                RECOMMENDED DISPOSITION

        IT IS THEREFORE the recommendation of the undersigned United States Magistrate

 Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

 determines to be supported by an independent factual basis establishing each of the essential

 elements of the offense charged in Counts One and Two of the Information. It is also recommended

 that the District Court defer acceptance of the plea agreement until after review of the presentence

 report. Accordingly, it is further recommended that Craig Beason be finally adjudged guilty of the

 charged offenses under Title 21 U.S.C. § 846 and 18 U.S.C. § 1029(b)(2).

        If the plea agreement is rejected and Defendant still persists in the guilty plea, the

 disposition of the case may be less favorable to Defendant than that contemplated by the plea

 agreement. Defendant is ordered to report to the United States Probation Department for the

 preparation of a presentence report. Defendant has the right to allocute before the District Court

 before imposition of sentence.

                                           OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1)(c), each party to this action has the right to file objections

 to this report and recommendation. Objections to this report must: (1) be in writing, (2) specifically

 identify those findings or recommendations to which the party objects, and (3) be served and filed

 within fourteen (14) days after being served with a copy of this report, and (4) be no more than

                                                   4
    Case 4:19-cr-00254-ALM-KPJ Document 55 Filed 07/13/20 Page 5 of 5 PageID #: 125



     eight (8) pages in length. See 28 U.S.C. § 636(b)(1)(c) (2009); FED. R. CIV. P. 72(b)(2); Local Rule

     CV-72(c). A party who objects to this report is entitled to a de novo determination by the United

     States District Judge of those proposed findings and recommendations to which a specific

     objection is timely made. See 28 U.S.C. § 636(b)(1) (2009); FED R. CIV. P. 72(b)(3).

            A party’s failure to file specific, written objections to the proposed findings of fact and

     conclusions of law contained in this report, within fourteen (14) days of being served with a copy

     of this report, bars that party from: (1) entitlement to de novo review by the United States District

.    Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–

     77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

     of fact and conclusions of law accepted by the United States District Judge, see Douglass v. United

     Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

              So ORDERED and SIGNED this 13th day of July, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                      5
